 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Arlandell Moore

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-383-APG-EJY
12                  Plaintiff,                           STIPULATION TO CONTINUE
13                                                       PRETRIAL MOTION DEADLINES
            v.
                                                         (First Request)
14   ARLANDELL MOORE,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Linda Mott, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Monique Kirtley, Assistant Federal Public Defender, counsel for Arlandell Moore, that the
21   previously ordered deadline for filing of pretrial motions be vacated and that the parties herein
22   shall have to and including November 22, 2019, within which to file the Defendant’s pretrial
23   motions currently due October 23, 2019.
24          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25   shall have to and including December 6, 2019, to file any and all responsive pleadings, currently
26   due November 6, 2019.
 1             IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including December 13, 2019, to file any and all replies to dispositive motions,
 3   currently due November 13, 2019.
 4             The Stipulation is entered into for the following reasons:
 5             1.      Counsel for the defendant needs additional time to complete necessary research
 6   regarding a possible pretrial motion and time to discuss the results of the research with her
 7   client.
 8             2.      The defendant is not incarcerated and does not object to the continuance.
 9             3.      The parties agree to the continuance.
10             4.      The additional time requested herein is not sought for purposes of delay, but
11   merely to allow counsel for defendant sufficient time within which to discuss the proposed
12   resolution with her client.
13             5.      Additionally, denial of this request for continuance could result in a miscarriage
14   of justice.
15             This is the first stipulation to continue filed herein.
16             DATED this 24th day of October, 2019.
17    RENE L. VALLADARES                                   NICHOLAS A. TRUTANICH
      Federal Public Defender                              United States Attorney
18
19       /s/ Monique Kirtley                                  /s/ Linda Mott.
      By_____________________________                      By_____________________________
20
      MONIQUE KIRTLEY                                      LINDA MOTT
21    Assistant Federal Public Defender                    Assistant United States Attorney

22
23
24
25
26
                                                          2
 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:18-cr-383-APG-EJY
 4
                      Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                            OF LAW AND ORDER
               v.
 6
     ARLANDELL MOORE,
 7
                      Defendant.
 8
 9
10                                         FINDINGS OF FACT
11             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13             1.     Counsel for the defendant needs additional time to complete necessary research
14   regarding a possible pretrial motion and time to discuss the results of the research with her
15   client.
16             2.     The defendant is not incarcerated and does not object to the continuance.
17             3.     The parties agree to the continuance.
18             4.     The additional time requested herein is not sought for purposes of delay, but
19   merely to allow counsel for defendant sufficient time within which to discuss the proposed
20   resolution with her client.
21             5.     Additionally, denial of this request for continuance could result in a miscarriage
22   of justice.
23   ///
24   ///
25   ///
26
                                                        3
 1                                              ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   November 22, 2019, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including December 6, 2019 to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including December 13, 2019 to file any and all replies to dispositive motions.
 8                      24th day of October, 2019.
            DATED this ____
 9                                                                            _____
10                                                 UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
